DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
This office action is responsive to an amendment filed 1/12/2022. As directed by the amendment, claims 1, 4, 7-9, 22-23, and 25 were amended, claims 6, 15, and 17-21 were cancelled and new claims 26-29 were added. Thus, claims 1-5, 7-14, 16, and 22-29 are presently pending in this application.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron (2016/0331027) in view of Ciancone (2019/0262556), Barrett (2019/0189258), Achtien (2020/0352249), Spandorfer (2008/0308101), Schuster (2016/0129182), Van De Laar (2017/0100550) and Stevens (2015/0136158).
Regarding claim 1, Cameron discloses a system comprising: a plurality of inhalers (1302, 1304, and 1306, fig. 13) comprises a first inhaler (1302 with reference drawn to device 100, see fig. 13, paragraphs 0117-0120) configured to deliver a first medicament (see paragraph 0058, Cameron discloses that the vapor exiting the outlet 124 is medicinal) to a subject, the first inhaler comprising: a sensor for detecting inhalation of the first medicament performed by the subject (see paragraph 0058 of Cameron, Cameron discloses a flow sensor for detecting flow of the vapor), a processor (102, fig. 1, paragraph 0045) configured to determine a first value of a usage parameter relating to use of the first inhaler (see paragraphs 0162-0163), a transmitter configured to transmit the first data (see paragraphs 0162 and 0163, Cameron discloses that the usage data are transmitted to a central server, furthermore, Cameron discloses in paragraph 0126 that a transmitter is responsible for transmitting data to the central server, this could be wireless transmission including WIFI or Bluetooth); and a second inhaler (1304, fig. 13) configured to deliver a second medicament to the subject (see paragraphs 0117-0120 and reference to paragraph 0058), the second medicament being different from the first medicament (see paragraph 0133, Cameron discloses that each devices 1-3 may have different flavor liquids, alternatively, since the medicine are separate from one another since they are stored in different devices, they are considered as different, the term “different” can be defined as separate), the second 
However, Ciancone teaches a system comprising an inhaler (100, fig. 1, paragraph 0019), wherein the inhaler is configured to send usage data to a smart phone and/or server (see paragraphs 0040 and claim 19, Ciancone discloses that the usage data can be sent to a server and/or a smartphone). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cameron to send all 
After the modification, the external device (smartphone of Cameron modified to receive all of the data as the central server as taught by Ciancone) would receive any data the central server would receive, therefore, the processor of the smart phone would be configured to receive a first data based on the first value and a second data based on the second value, distinguish between the first data and the second data, determine first usage information relating to the first medicament from the distinguished first data; determine second usage information relating to the second medicament from the distinguished second data, the modified Cameron further discloses that data that is sent to the central server is being displayed on the user interface of the smartphone (see paragraph 0047 of Cameron).
The modified Cameron fails to disclose that the user interface communicate the first usage information and the second usage information in a consolidated display, wherein the first usage information comprises a classification of the use of the first inhaler as a low inhalation or a good inhalation, and wherein the second usage information comprises a classification of the user of the second inhaler as a lower inhalation or a good inhalation. 
However, Barrett teaches an external device (100, fig. 1, paragraph 0018) having a user interface (115, paragraphs 0022-0023), and a processor configured to control the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of the external device and the user interface of the modified Cameron to communicate the first, second and third usage information of the modified Cameron to be communicated through a user interface in a consolidated display as taught by Barrett for the purpose of communicating usage information of the different devices and medicaments to the user to increase compliance and help user keep track of his/her progress. 
However, if there is any doubt it would have been obvious to modify with Barrett.
Achtien teaches controlling the user interface to communicate first and second usage information in a consolidated display (see fig. 11A, paragraph 0225, Achtien discloses that the UI includes a user name/image, bar graph of use information, and fig. 12 further discloses one having use information of a first vaporizer and a second vaporizer, see paragraph 0226). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of the external device and the user interface of the modified Cameron to communicate the first, second and third usage information of the modified Cameron to be communicated through a user interface in a consolidated display as taught by Achtien for the purpose of communicating usage information of the different devices and medicaments to the user and help the user keep track of his/her progress. 

Spandorfer teaches controlling a user interface to communicate first and second usage information in a consolidated display (see fig. 6, see paragraphs 0018-0019, Spandorfer discloses the status of usage (doses) is being displayed for a first MDI, a second MDI, a third MDI, and a fourth MDI, see paragraphs 0041-0043).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of the external device and the user interface of the modified Cameron to communicate the first, second and third usage information of the modified Cameron to be communicated through a user interface in a consolidated display as taught by Spandorfer for the purpose of communicating usage information of the different devices and medicaments to the user and help the user keep track of his/her progress. 
The modified Cameron discloses that the first, second, and third usage information are communicated through a user interface through a consolidated display, but fails to disclose that the first usage information comprises a classification of the use of the first inhaler as a low inhalation or a good inhalation, and wherein the second usage information comprises a classification of the use of the second inhaler as a low inhalation or a good inhalation. 
However, Schuster teaches controlling a user interface to communicate a usage information, the usage information comprises a classification of the use of the inhaler (2, fig. 2) as a low inhalation or a good inhalation (see paragraph 0385 and full disclosure, figs. 1-6, Schuster discloses that during inhalation, the user is given feedback on the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor and consolidated display, the first usage information, second usage information, and third usage information of the modified Cameron to have a classification of the use of the inhaler as a low inhalation or a good inhalation as taught by Schuster for the purpose of communicating additional usage information of the different devices and medicaments to the user to increase compliance and help user keep track of his/her progress.
If there is any doubt that Schuster classifying of a feedback being “the inhalation was good” or “the inhalation was too slow” can be considered as a classification.
Van De Laar teaches classification of usage events (see paragraph 0023, Van De Laar discloses that algorithm comprises identifying events related to an inhalation procedure in response to output from the first and second sensors, and said algorithm may comprise signal detection and/or signal classification algorithm parts serving to identify an inhalation procedure, and algorithm may comprises an event classification part arranged to analyze sensor data to classifying events as inhalation event or priming event).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the usage information of the modified Cameron to have a classification algorithm in classifying usage events of the 
The modified Cameron fails to disclose that the processor of the first inhaler is configured to encrypt first data based on the first value, and that the processor of the second inhaler is configured to encrypt second data based on the second value, and that the external device comprises a user interface, and that the processor of the external device configured to receive the first encrypted data and the second encrypted data; distinguish between the first encrypted data and the second encrypted data; determine first usage information relating to the first medicament from the distinguished first encrypted data; determine second usage information relating to the second medicament from the distinguished second encrypted data.
However, Stevens teaches a processor configured to encrypt a data (see paragraphs 0163-0167, Stevens discloses data is being encrypted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of the external device, the processor of the first inhaler, the processor of the second inhaler and the processor of the third inhaler of the modified Cameron to encrypt the first, second, and third values, the usage parameter of the modified Cameron as taught by Stevens for the purpose of providing secure exchange of information between two digital device, thereby, allowing the patient’s information to be better protected.  
The modified Cameron discloses that the processor of the first inhaler is configured to encrypt first data based on the first value (after the modification, the 
Regarding claim 4, the modified Cameron discloses a third inhaler (1306 of Cameron, fig. 13 of Cameron) configured to deliver a third medicament (see paragraph 0058 of Cameron, vapor is medicinal) to the subject, which is different from the first and second medicaments (see paragraph 0133 of Cameron, Cameron discloses that each device 1-3 may have different flavor liquids, alternatively, since the medicine are separate from one another since they are stored in different devices, they are considered as different, the term “different” can be defined as separate), the third inhaler comprising: a processor (102 of Cameron, fig. 1, paragraph 0045 of Cameron) configured to determine a third value of a usage parameter relating to use of the third inhaler, and encrypt third data based on the third value (see paragraphs 0047, 0118, 0162-0165 and 0168-0173 of Cameron, third inhaler 1306 obtain usage value and after the modification would encrypt the value and send it as an encrypted data), and a 
Regarding claim 24, the modified Cameron discloses that the processor of the external device is configured to control the user interface to display the first and second usage information simultaneously in a single graphical user interface (GUI) (see fig. 4B of Barrett, after the modification the first and second usage information of Cameron would be shown on the smart phone in a single GUI as shown in fig. 4B of Barrett).
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron (2016/0331027) in view of Ciancone (2019/0262556), Barrett (2019/0189258), Achtien (2020/0352249), Spandorfer (2008/0308101), Schuster (2016/0129182), Van De Laar (2017/0100550) and Stevens (2015/0136158) as applied to claims 1 and 4, respectively, and further in view of Bonney (2004/0172162) and Zimny (2019/0205541).
Regarding claim 2, the modified Cameron fails to disclose a first identifier, provided with the first inhaler, is assigned to the first medicament, and a second identifier, provided with the second inhaler, is assigned to the second medicament, and wherein the processor of the external device is configured to receive the respective identifiers, and use the respective identifiers to distinguish between the first encrypted data and the second encrypted data. 
However, Bonney teaches an identifier provided with a dispenser is assigned to a medicament (see paragraph 0037, Bonney discloses a code or identifier for a medicament the dispenser is intended to be used with). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first inhaler and the second inhaler of the modified Cameron to have the first encrypt data and second encrypt data of the modified Cameron to have an identifier being assigned to the medicament as taught by Bonney for the purpose of encrypting data utilizing a unique identifier based on the medicament of the inhalers, thereby, providing a way to secure the data of the user (see paragraph 0037 of Bonney).
Since the processor of the external device is configured to receive the first encrypted data and the second encrypted data and distinguished between the two, after the modification with Bonney, the processor of the external device would receive the 
However, if there is any doubt that the modified Cameron fails to disclose that the processor of the external device is configured to receive the respective identifiers, and use the respective identifiers to distinguish between the first encrypted data and the second encrypted data.
Zimny teaches a processor of an external device is configured to receive respective identifiers and use respective identifiers to distinguish between respective first encrypted data and second encrypted data (paragraph 0156, Zimny discloses that bridge computing device 702 transmits an identifier to the server 706, and the server 702 identifies the respective encryption kay associated with the bridge computing device based on the transmitted identifier). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of the external device of the modified Cameron to use the respective identifiers to distinguish between the first encrypted data and the second encrypted data of the modified Cameron as taught by Zimny for the purpose of providing a way for the encrypted data to be distinguished by the external device.  
Regarding claim 5, the modified Cameron fails to disclose a first identifier, provided with the first inhaler, is assigned to the first medicament, and a second identifier, provided with the second inhaler, is assigned to the second medicament, and a third identifier, provided with the third inhaler, is assigned to the third medicament and 
However, Bonney teaches an identifier provided with a dispenser is assigned to a medicament (see paragraph 0037, Bonney discloses a code or identifier for a medicament the dispenser is intended to be used with). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first inhaler, the second inhaler and the third inhaler of the modified Cameron to have the first encrypt data, the second encrypt data and third encrypt data of the modified Cameron to have an identifier being assigned to the medicament as taught by Bonney for the purpose of encrypting data utilizing a unique identifier based on the medicament of the inhalers, thereby, providing a way to secure the data of the user (see paragraph 0037 of Bonney).
Since the processor of the external device is configured to receive the first encrypted data, the second encrypted data and the third encrypted data and distinguished between the three, after the modification with Bonney, the processor of the external device would receive the unique identifier/code of Bonney and would have to use the respective identifiers to distinguish between the first encrypted data and the second encrypted data (see paragraphs 0163-0164 of Stevens in combination with the rejection with Bonney). 
However, if there is any doubt that the modified Cameron fails to disclose that the processor of the external device is configured to receive first, second and third 
Zimny teaches a processor of an external device is configured to receive respective identifiers and use respective identifiers to distinguish between respective first encrypted data and second encrypted data (paragraph 0156, Zimny discloses that bridge computing device 702 transmits an identifier to the server 706, and the server 702 identifies the respective encryption kay associated with the bridge computing device based on the transmitted identifier). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of the external device of the modified Cameron to use the first, second and third identifiers to distinguish between the first encrypted data, the second encrypted data and the third encrypted data of the modified Cameron as taught by Zimny for the purpose of providing a way for the encrypted data to be distinguished by the external device.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cameron (2016/0331027) in view of Ciancone (2019/0262556), Barrett (2019/0189258), Achtien (2020/0352249), Spandorfer (2008/0308101), Schuster (2016/0129182), Van De Laar (2017/0100550), Stevens (2015/0136158), Bonney (2004/0172162) and Zimny (2019/0205541) as applied to claim 2 above, and further in view of Sutherland (2010/0250280) and Hogg (2017/0140125).
Regarding claim 3, the modified Cameron discloses that the respective identifiers received by the external device denotes a medicament (see paragraph 0037 of Bonney), but fails to disclose that the respective identifiers received by the external 
However, Sutherland teaches data including a dose strength of the respective medicament (see paragraph 0123).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second encrypted data of the modified Cameron to have a dose strength of the respective medicament as taught by Sutherland for the purpose of providing an additional usage data that is useful to the user or physicians monitoring the user. 
After the modification, the respective identifiers would denotes a dose strength, since the dose strength would be part of the first and second encrypted data.
The modified Cameron fails to disclose that the respective identifiers receive by the external device further denotes a total number of doses which the respective inhaler contains as supposed by the subject.
However, Hogg teaches data including a total number of doses that the inhaler contains as supplied to the subject (see paragraph 0085).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second encrypted data of the modified Cameron to have a total number of doses which the inhaler 
After the modification, the respective identifiers would denotes a total number of doses which the inhaler contains as supplied to the subject, since the total number of doses which the inhaler contains as supplied to the subject would be part of the first and second encrypted data.
The modified Cameron discloses that the processor of the external device is configured to control the user interface to issue a notification based on the respective usage information and the respective dose strength of the first and second inhalers (see the modification above for the dose strength information with Sutherland, furthermore, the modification with Barrett would control the user interface to issue a notification based on respective usage information, and since the usage information includes a dose strength, the dose strength and other usage information would be displayed on the screen as shown in fig. 4B of Barrett, wherein the visual information on the usage information and the dose strength being displayed is a notification). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cameron (2016/0331027) in view of Ciancone (2019/0262556), Barrett (2019/0189258), Achtien (2020/0352249), Spandorfer (2008/0308101), Schuster (2016/0129182), Van De Laar (2017/0100550), and Stevens (2015/0136158) as applied to claim 1 above, and further view of Israel (2020/0229508) and Sullivan (2015/0257447). 
Regarding claim 7, the modified Cameron fails to disclose that the first usage information further comprises a numerical value of an inhalation parameter relating to 
However, Israel teaches usage parameter relating to use of an inhaler comprises a parameter comprising inhalation duration (see paragraph 0095, Israel discloses that usage parameter relating to use of the inhaler comprises inhalation duration). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the usage parameter relating to use of the first and second inhaler of the modified Cameron to comprise a parameter comprises inhalation duration as taught by Israel for the purpose of providing a usage statistics that would be useful to the user and physician for monitoring the user’s compliance. 
The modified Cameron discloses that the inhalation parameter relating to the use of the first and second inhalers comprises inhalation duration, but fails to disclose that the inhalation duration is a numerical value. 
However, Sullivan teaches a processor configured to determine a numerical value relating to a first inhalation parameter and generating a user interface to communicate the numerical value (see paragraph 0113, Sullivan discloses a display for displaying certain numeral values based on usage data, in order to display a numerical 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor and user interface of the modified Cameron to determine a numerical value and communicate the numerical value from the first usage information and second usage information of the modified Cameron as taught by Sullivan for the purpose of displaying usage data in numerical format, thereby, allowing the user to easily see and recognize the inhalation parameter.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron (2016/0331027) in view of Ciancone (2019/0262556), Barrett (2019/0189258), Achtien (2020/0352249), Spandorfer (2008/0308101), Schuster (2016/0129182), Van De Laar (2017/0100550), and Stevens (2015/0136158) as applied to claim 1 above, and further view of Alarcon (2020/0022416) and Yu (2020/0178616). 
Regarding claim 8, the modified Cameron discloses that the first inhaler comprises a puff sensor (see paragraph 0058 of Cameron), and the second inhaler comprises a puff sensor (see paragraph 0058 of Cameron), but fails to disclose that the usage parameter relating to use of the first inhaler comprises an indication of an actuation of the puff sensor of the first inhaler and the usage parameter relating to use of the second inhaler comprises an indication of an actuation of the puff sensor of the second inhaler, wherein the mechanical switch of each respective inhaler is configured, when actuated, to cause a dose of medicament to be primed by the respective inhaler. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the usage parameter relating to use of the first and second inhaler of the modified Cameron to comprise a parameter relating to an indication of an actuation of a puff sensor as taught by Alarcon for the purpose of providing a usage statistics that would be useful to the user and physician for monitoring the user’s compliance. 
The modified Cameron fails to disclose that the first inhaler comprises a mechanical switch configured to be actuated prior to, during, or after use of the first inhaler, and the second inhaler comprises a mechanical switch configured to be actuated prior to, during, or after use of the second inhaler, and wherein the usage parameter relating to use of the first inhaler comprises an indication of an actuation of the mechanical switch of the first inhaler, and the usage parameter relating to use of the second inhaler comprises an indication of an actuation of the mechanical switch of the second inhaler, wherein the mechanical switch of each respective inhaler is configured, when actuated, to cause a dose of medicament to be primed by the respective inhaler.  
However, Yu teaches an inhaler comprises a puff sensor or a mechanical switch configured to be actuated prior to use of the first inhaler, wherein when the mechanical switch is actuated, would cause a dose of medicament to be primed by the inhaler (see 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second inhalers of the modified Cameron to have the mechanical switch as a way to time a duration of usage and wherein when the mechanical switch is actuated, would cause a dose of medicament to be primed by the inhaler as taught by Yu for the purpose of providing an alternative way of activating the device and alternative way of measuring usage data, and to further allow the inhaler to be primed and ready to use when the button is pushed (see paragraph 0074 of Yu). 
After the modification, the usage parameter relating to use of the first inhaler and second inhaler would comprise the actuation of the mechanical switch of the first inhaler and second inhaler. 
Regarding claim 9, the modified Cameron discloses that the first usage information comprises a classification of the use of the first inhaler as a good inhalation and the second usage information comprises a classification of the use of the second . 
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron (2016/0331027) in view of Ciancone (2019/0262556), Barrett (2019/0189258), Achtien (2020/0352249), Spandorfer (2008/0308101), Schuster (2016/0129182), Van De Laar (2017/0100550), and Stevens (2015/0136158) as applied to claim 1 above, and further view of Hatamian (2020/0061314) and Fryman (10,089,055).
Regarding claim 10, the modified Cameron fails to disclose that the processor of the first inhaler further is configured to assign a time to said usage parameter of the first inhaler, and the processor of the second inhaler is configured to assign a time to said usage parameter of the second inhaler, and that the processor of the external device is configured to synchronize the assigned times of the usage parameters of the respective inhalers.
However, Hatamian teaches assigning a time to usage parameter (see claim 4 and paragraph 0107, Hatamian discloses time stamp of a administer dose).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of the first inhaler and the processor of the second inhaler of the modified Cameron to assign a time to said usage parameter as taught by Hatamian for the purpose of providing a time at which the usage of the device takes place, thereby improving the usage data by allowing the user or the physician to know when the usage parameter was recorded. 

However, Fryman teaches the external device configured to synchronize the time of networked devices (see col 20, lines 20-34, Fryman discloses that the server send reference time information to networked device to synchronize the time). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of the external device of the modified Cameron to synchronize the time of the respective inhalers of the modified Cameron as taught by Fryman for the purpose of synchronizing the different inhalers to the same time as the external device thereby allowing information to be communicated with accurate time stamp. 
Regarding claim 11, the modified Cameron discloses that the processor of the external device is configured to synchronize the timing of the processors of the respective inhalers (see col 20, lines 20-34 of Fryman, after the modification the external device is configured to synchronize the timing of the processor of the respective inhalers).
Regarding claim 12, the modified Cameron discloses that the processor of the external device is configured to provide to the respective inhalers the time of the time zone in which the external device and the respective inhalers are situated (see col 20, lines 20-34 of Fryman, after the modification, the external device is configured to provide to the respective inhalers the time of the time zone (any time would be part of a time zone) in which the external device and the respective inhalers are situated in the . 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cameron (2016/0331027) in view of Ciancone (2019/0262556), Barrett (2019/0189258), Achtien (2020/0352249), Spandorfer (2008/0308101), Schuster (2016/0129182), Van De Laar (2017/0100550), and Stevens (2015/0136158) as applied to claim 1 above, and further view of Hatamian (2020/0061314).
Regarding claim 13, the modified Cameron fails to disclose that the processor of the first inhaler further is configured to assign a time to said usage parameter of the first inhaler, and the processor of the second inhaler is configured to assign a time to said usage parameter of the second inhaler, and that the assigned time is included in the usage information for the respective medicaments. 
However, Hatamian teaches assigning a time to usage parameter (see claim 4 and paragraph 0107, Hatamian discloses time stamp of a administer dose).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of the first inhaler and the processor of the second inhaler of the modified Cameron to assign a time to said usage parameter as taught by Hatamian for the purpose of providing a time at which the usage of the device takes place, thereby improving the usage data by allowing the user or the physician to know when the usage parameter was recorded. 
The modified Cameron discloses that the usage information comprises an assigned time, therefore, it would be included in the usage information for the respective .
Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein (7,156,089) in view of Cameron (2016/0331027), Ciancone (2019/0262556), Barrett (2019/0189258), Achtien (2020/0352249), Spandorfer (2008/0308101), Schuster (2016/0129182), Van De Laar (2017/0100550) and Stevens (2015/0136158).
Regarding claim 1, Weinstein discloses a system (10, see fig.1) comprising a first inhaler (26, fig. 1) configured to deliver a first medicament to a subject, a second inhaler (20, fig. 1) configured to deliver a second medicament to the subject, the second medicament being different from the first medicament (see Col 5, lines 27-67 and Col 6, lines 1-17), but fails to disclose that the first inhaler comprises a processor configured to determine a first value of a usage parameter relating to use of the first inhaler, and encrypt first data based on the first value; and a transmitter configured to transmit the encrypted first data; and the second inhaler comprising: a processor configured to determine a second value of a usage parameter relating to use of the second inhaler, and encrypt second data based on the second value; and a transmitter configured to transmit the encrypted second data; an external device comprising a processor, a user interface, and a transceiver, the processor of the external device configured to: receive the first encrypted data and the second encrypted data; distinguish between the first encrypted data and the second encrypted data; determine first usage information relating to the first medicament from the distinguished first encrypted data; determine second usage information relating to the second medicament from the distinguished 
However, Cameron teaches a system comprising: a plurality of inhalers (1302, 1304, and 1306) comprises a first inhaler (1302 with reference drawn to device 100, see fig. 13, paragraphs 0117-0120) configured to deliver a first medicament (see paragraph 0058, Cameron discloses that the vapor exiting the outlet 124 is medicinal) to a subject, the first inhaler comprising: a sensor for detecting inhalation of the first medicament performed by the subject (see paragraph 0058 of Cameron, Cameron discloses a flow sensor for detecting flow of the vapor), a processor (102, fig. 1, paragraph 0045) configured to determine a first value of a usage parameter relating to use of the first inhaler (see paragraphs 0162-0163), a transmitter configured to transmit the first data (see paragraphs 0162 and 0163, Cameron discloses that the usage data are transmitted to a central server, furthermore, Cameron discloses in paragraph 0126 that a transmitter is responsible for transmitting data to the central server, this could be wireless transmission including WIFI or Bluetooth); and a second inhaler (1304, fig. 13) configured to deliver a second medicament to the subject (see paragraphs 0117-0120 and reference to paragraph 0058), the second medicament being different from the first medicament (see paragraph 0133, Cameron discloses that each device 1-3 may have different flavor liquids, alternatively, since the medicine are separate from one another since they are stored in different devices, they are considered as different, the term “different” can be defined as separate), the second inhaler comprising: a sensor for detecting inhalation of the second medicament performed by the subject (see paragraph 0058 of Cameron, Cameron discloses a flow sensor for detecting flow of the vapor, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Weinstein to have the first inhaler of Weinstein to have a sensor, a processor configured to determine a first value of a usage parameter relating to use of the first inhaler, a transmitter configured to transmit the first data; and the second inhaler of Weinstein to have a sensor, a processor configured to determine a second value of a usage parameter relating to use of the second inhaler, a transmitter configured to transmit the encrypted second data; an external device being a central server comprising a processor, and a transceiver, and a processor of the server configured to: receive a first data based on the first value and a second data based on the second value, distinguish between the first data and the second data, determine first usage information relating to the first 
The modified Weinstein fails to disclose that the external device comprises a user interface.
However, Ciancone teaches a system comprising an inhaler (100, fig. 1, paragraph 0019), wherein the inhaler is configured to send usage data to either a smart phone and/or server (see paragraphs 0040 and claim 19, Ciancone discloses that the usage data can be sent to a server and/or a smartphone). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the modified Weinstein to send all of the data being sent to the central server from the plurality of inhalers of the modified Weinstein to be sent to the smartphone of the modified Weinstein as taught by Ciancone for the purpose of providing an alternative data storage and processing means for processing and storing usage data and also to allow a user to quickly view the usage data being sent directly to the user’s smartphone, thereby increasing user’s compliance. 
After the modification, the external device (smartphone of Cameron modified to receive all of the data as the central server as taught by Ciancone) would receive any data the central server would receive, therefore, the processor of the smart phone 
	The modified Weinstein fails to specifically disclose that the user interface communicate the first usage information and the second usage information in a consolidated display, wherein the first usage information comprises a classification of the use of the first inhaler as a low inhalation or a good inhalation, and wherein the second usage information comprises a classification of the user of the second inhaler as a lower inhalation or a good inhalation.
However, Barrett teaches an external device (100, fig. 1, paragraph 0018) having a user interface (115, paragraphs 0022-0023), and a processor configured to control the user interface to communicate first, second and third usage information in a consolidated display (see paragraphs 0069-0081, as shown in fig. 4B, usage data comprises a plurality of usage information). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of the external device and the user interface of the modified Weinstein to communicate the first, second and third usage information of the modified Weinstein to be communicated through a user interface in a consolidated display as taught by Barrett for the purpose of 
However, if there is any doubt it would have been obvious to modify with Barrett.
Achtien teaches controlling the user interface to communicate first and second usage information in a consolidated display (see fig. 11A, paragraph 0225, Achtien discloses that the UI includes a user name/image, bar graph of use information, and fig. 12 further discloses one having use information of a first vaporizer and a second vaporizer, see paragraph 0226). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of the external device and the user interface of the modified Weinstein to communicate the first, second and third usage information of the modified Weinstein to be communicated through a user interface in a consolidated display as taught by Achtien for the purpose of communicating usage information of the different devices and medicaments to the user and help the user keep track of his/her progress. 
Furthermore, if there is any doubt Achtien discloses usage information of two inhalers. 
Spandorfer teaches controlling the user interface to communicate first and second usage information in a consolidated display (see fig. 6, see paragraphs 0018-0019, Spandorfer discloses the status of usage (doses) is being displayed for a first MDI, a second MDI, a third MDI, and a fourth MDI, see paragraphs 0041-0043).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of the external 
The modified Weinstein discloses that the first, second, and third usage information are communicated through a user interface through a consolidated display, but fails to disclose that the first usage information comprises a classification of the use of the first inhaler as a low inhalation or a good inhalation, and wherein the second usage information comprises a classification of the use of the second inhaler as a low inhalation or a good inhalation.
However, Schuster teaches controlling a user interface to communicate a usage information, the usage information comprises a classification of the use of the inhaler (2, fig. 2) as a low inhalation or a good inhalation (see paragraph 0385 and full disclosure, figs. 1-6, Schuster discloses that during inhalation, the user is given feedback on the user’s inhalation, and the feedback included “the inhalation was good”, “the inhalation was too slow, next time inhale harder”, “the inhalation was to shallow, next time inhaler deeper”, etc, each inhalation feedback are divided into each individual class in the same manner as the applicant, therefore, the usage information are being classified).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor and consolidated display, the first usage information, second usage information, and third usage information of the modified Weinstein to have a classification of the use of the inhaler as 
If there is any doubt that Schuster classifying of a feedback being “the inhalation was good” or “the inhalation was too slow” can be considered as classification.
Van De Laar teaches classification of usage events (see paragraph 0023, Van De Laar discloses that algorithm comprises identifying events related to an inhalation procedure in response to output from the first and second sensors, and said algorithm may comprise signal detection and/or signal classification algorithm parts serving to identify an inhalation procedure, and algorithm may comprises an event classification part arranged to analyze sensor data to classifying events as inhalation event or priming event).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the usage information of the modified Weinstein to have a classification algorithm in classifying usage events of the modified Weinstein as taught by Van De Laar for the purpose of providing a well-known algorithm that can process and classify usage information to distinguish different usage events. 
 The modified Weinstein fails to disclose that the processor of the first inhaler is configured to encrypt first data based on the first value, and that the processor of the second inhaler is configured to encrypt second data based on the second value, and that the external device comprises a user interface, and that the processor of the external device configured to receive the first encrypted data and the second encrypted 
However, Stevens teaches a processor configured to encrypt a data (see paragraphs 0163-0167, Stevens discloses data is being encrypted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of the external device, the processor of the first inhaler, the processor of the second inhaler and the processor of the third inhaler of the modified Weinstein to encrypt the first, second, and third values, and usage parameters of the modified Weinstein as taught by Stevens for the purpose of providing secure exchange of information between two digital device, thereby, allowing the patient’s information to be better protected.  
The modified Weinstein discloses that the processor of the first inhaler is configured to encrypt first data based on the first value (after the modification, the encrypt first data would be the data including the first value and the encryption, the value of the usage parameter is of Cameron), and that the processor of the second inhaler is configured to encrypt second data based on the second value (after the modification, the encrypt first data would be the data including the first value and the encryption, the value of the usage parameter is of Cameron), the processor of the external device configured to receive the first encrypted data and the second encrypted data; distinguish between the first encrypted data and the second encrypted data; determine first usage information relating to the first medicament from the distinguished 
Regarding claim 14, the modified Weinstein discloses that the first medicament (medicament of first inhaler 26 of Weinstein) is a rescue medicament for use by the subject as needed, and the second medicament (medicament of second inhaler 20 of Weinstein) is a maintenance medicament (see Col 5, lines 50-67 and Col 6, lines 1-17 of Weinstein, as shown, the first inhaler include rescue medicine and the second medicament is a controller or maintenance medication). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cameron (2016/0331027) in view of Ciancone (2019/0262556), Barrett (2019/0189258), Achtien (2020/0352249), Spandorfer (2008/0308101), Schuster (2016/0129182), Van De Laar (2017/0100550), and Stevens (2015/0136158) as applied to claim 1 above, and further in view of Hatamian (2020/0061314).
Regarding claim 16, the modified Cameron discloses that the external device is a smart phone (see paragraph 0047 of Cameron, the external device is a smartphone), but fails to disclose that the user interface is a touch screen display. 
However, Hatamian teaches a smart phone having a touchscreen as a user interface (paragraph 0036). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface of the smartphone of the modified Cameron to be a touchscreen as taught by Hatamian for the purpose of providing a user interface that allows easy and quick navigation. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cameron (2016/0331027) in view of Ciancone (2019/0262556), Barrett (2019/0189258), Achtien (2020/0352249), Spandorfer (2008/0308101), Schuster (2016/0129182), Van De Laar (2017/0100550), and Stevens (2015/0136158) as applied to claim 1 above, and further in view of Merrell (2020/0345588).
Regarding claim 22, the modified Cameron discloses that the external device is a smart phone (smart phone of Cameron, see rejection to claim 1) comprises a mobile application (see application in fig. 4B of Barrett, once modified with Cameron, the application will be on the smart phone, which would be a mobile application, since the smart phone would be a mobile phone) that would communicate the first usage information and second usage information (see rejection to claim 1), but fails to disclose that the mobile application is configured to provide instructive feedback to the subject based on the first and second inhalers. 
However, Merrell teaches a mobile app that is configured to provide instructive feedback to the subject based on a usage information (see fig. 9B, paragraphs 0027 and 0085, see proper inhaling is good, or on time usage is poor, the information is based on usage information and it provides instructive feedback, since by knowing if the on time usage is poor, the user would be instructed to do better than poor, alternatively, the term “you’re doing very well, keep it up” is instructive feedback). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile application of the modified Cameron to have the mobile application configured to generate weekly report of the first usage information and second usage information of the modified Cameron . 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cameron (2016/0331027) in view of Ciancone (2019/0262556), Barrett (2019/0189258), Achtien (2020/0352249), Spandorfer (2008/0308101), Schuster (2016/0129182), Van De Laar (2017/0100550), and Stevens (2015/0136158) as applied to claim 1 above, and further in view of Merrell (2020/0345588) and Achtien (2020/0352249).
Regarding claim 23, the modified Cameron discloses that the external device is a smart phone (smart phone of Cameron, see rejection to claim 1) comprises a mobile application (see application in fig. 4B of Barrett, once modified with Cameron, the application will be on the smart phone, which would be a mobile application, since the smart phone would be a mobile phone) that would communicate the first usage information and second usage information (see rejection to claim 1), but fails to disclose that the mobile application is configured to control the user interface to provide an error event notification based on an aggregate of the data received from both the first and the second inhalers. 
However, Merrell teaches a mobile app that is configured to control the user interface to generate a weekly report comprising an error event notification to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile application of the modified Cameron to have the mobile application configured to generate weekly report of the first usage information and second usage information of the modified Cameron and to generate a weekly report comprising error event notification to the subject based on the first usage information and second usage information of the modified Cameron as taught by Merrell for the purpose of keeping the user or physician informed on the user’s compliance on a weekly basis, thereby, help improve user’s compliance. 
After the medication, the weekly report would have both error notification for both the first and second inhaler, therefore, when errors do exist for both, the weekly report would include which would be based on aggregated data received from both the first and second inhaler. 
However, if there is any doubt that the modified Cameron disclose that the error event notification is based on an aggregate of the data received from both the first inhaler and the second inhaler.
However, Achtien teaches that alert can be based on aggregate data from multiple sources (see paragraph 0228, user alert may indicate information about the operation of vaporizer and/or a specific cartridge based on aggregate data from other users). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile application of the . 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cameron (2016/0331027) in view of Ciancone (2019/0262556), Barrett (2019/0189258), Achtien (2020/0352249), Spandorfer (2008/0308101), Stevens (2015/0136158), Israel (2020/0229508) and Sullivan (2015/0257447).
Regarding claim 25, Cameron discloses a system comprising: a plurality of inhalers (1302, 1304, and 1306, fig. 13) comprises a first inhaler (1302 with reference drawn to device 100, see fig. 13, paragraphs 0117-0120) configured to deliver a first medicament (see paragraph 0058, Cameron discloses that the vapor exiting the outlet 124 is medicinal) to a subject, the first inhaler comprising: a sensor for detecting inhalation of the first medicament performed by the subject (see paragraph 0058 of Cameron, Cameron discloses a flow sensor for detecting flow of the vapor), a processor (102, fig. 1, paragraph 0045) configured to determine a first inhalation parameter of a usage parameter relating to use of the first inhaler (see paragraphs 0162-0163), a transmitter configured to transmit the first data (see paragraphs 0162 and 0163, Cameron discloses that the usage data are transmitted to a central server, furthermore, Cameron discloses in paragraph 0126 that a transmitter is responsible for transmitting data to the central server, this could be wireless transmission including WIFI or Bluetooth); and a second inhaler (1304, fig. 13) configured to deliver a second 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cameron to send all of the data being sent to the central server from the plurality of inhalers of Cameron to be sent to the smartphone of Cameron as taught by Ciancone for the purpose of providing an alternative data storage and processing means for processing and storing usage data and also to allow a user to quickly view the usage data being sent directly to the user’s smartphone, thereby increasing user’s compliance. 
After the modification, the external device (smartphone of Cameron modified to receive all of the data as the central server as taught by Ciancone) would receive any data the central server would receive, therefore, the processor of the smart phone would be configured to receive a first data based on the first value and a second data based on the second inhalation parameter, distinguish between the first data and the second data, determine first usage information relating to the first medicament from the distinguished first data; determine second usage information relating to the second medicament from the distinguished second data, the modified Cameron further discloses that data that is sent to the central server is being displayed on the user interface of the smartphone (see paragraph 0047 of Cameron).
The modified Cameron fails to disclose that the user interface communicate the first usage information and the second usage information in a consolidated display, 
However, Barrett teaches an external device (100, fig. 1, paragraph 0018) having a user interface (115, paragraphs 0022-0023), and a processor configured to control the user interface to communicate first, second and third usage information in a consolidated display (see paragraphs 0069-0081, as shown in fig. 4B, usage data comprises a plurality of usage information). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of the external device and the user interface of the modified Cameron to communicate the first, second and third usage information comprising usage parameter of the modified Cameron to be communicated through a user interface in a consolidated display as taught by Barrett for the purpose of communicating usage information of the different devices and medicaments to the user to increase compliance and help the user keep track of his/her progress. 
However, if there is any doubt it would have been obvious to modify with Barrett.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of the external device and the user interface of the modified Cameron to communicate the first, second and third usage information of the modified Cameron to be communicated through a user interface in a consolidated display as taught by Achtien for the purpose of communicating usage information of the different devices and medicaments to the user and help the user keep track of his/her progress. 
Furthermore, if there is any doubt Achtien discloses usage information of two inhalers. 
Spandorfer teaches controlling the user interface to communicate first and second usage information in a consolidated display (see fig. 6, see paragraphs 0018-0019, Spandorfer discloses the status of usage (doses) is being displayed for a first MDI, a second MDI, a third MDI, and a fourth MDI, see paragraphs 0041-0043).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of the external device and the user interface of the modified Cameron to communicate the first, second and third usage information of the modified Cameron to be communicated through a user interface in a consolidated display as taught by Spandorfer for the purpose of 
The modified Cameron discloses that the first, second, and third usage information are communicated through a user interface through a consolidated display.
The modified Cameron fails to disclose that the processor of the first inhaler is configured to encrypt first data based on the first inhalation parameter, and that the processor of the second inhaler is configured to encrypt second data based on the second inhalation parameter, and that the external device comprises a user interface, and that the processor of the external device configured to receive the first encrypted data and the second encrypted data; distinguish between the first encrypted data and the second encrypted data; determine first usage information relating to the first medicament from the distinguished first encrypted data; determine second usage information relating to the second medicament from the distinguished second encrypted data.
However, Stevens teaches a processor configured to encrypt a data (see paragraphs 0163-0167, Stevens discloses data is being encrypted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of the external device, the processor of the first inhaler, the processor of the second inhaler and the processor of the third inhaler of the modified Cameron to encrypt the first, second, and third inhalation parameters of the modified Cameron as taught by Stevens for the purpose of providing secure exchange of information between two digital device, thereby, allowing the patient’s information to be better protected.  

The modified Cameron fails to specifically disclose that the usage information and second usage information include an inhalation parameter relating to use of the first inhaler and second inhaler, that the inhalation parameter include an inhalation duration.  
However, Israel teaches usage parameter relating to use of an inhaler comprises a parameter comprising inhalation duration (see paragraph 0095, Israel discloses that usage parameter relating to use of the inhaler comprises airflow duration). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the usage parameter relating to use of the first and second inhaler of the modified Cameron to comprise a parameter 
The modified Cameron discloses sending encrypted first and second inhalation parameters to be displayed, wherein the displaying includes determining a value from the encrypted first and second inhalation parameters, further discloses displaying parameters such as inhalation duration (see modification with Israel for inhalation parameter being inhalation duration, see paragraph 0095 of Israel), but fails to disclose that the usage information comprising inhalation parameter comprising a numerical value. 
However, Sullivan teaches a processor configured to determine a numerical value relating to a first inhalation parameter and generating a user interface to communicate the numerical value (see paragraph 0113, Sullivan discloses a display for displaying certain numeral values based on usage data, in order to display a numerical value regarding usage data, the process must determine the numeral value associated with the inhalation parameter, then display value). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor and user interface of the modified Cameron to determine a numerical value and communicate the numerical value from the first encrypted data and the second encrypted data of the modified Cameron as taught by Sullivan for the purpose of displaying usage data in numerical format, thereby, allowing the user to easily see and recognize the inhalation parameter.
. 

Allowable Subject Matter
Claims 26-29 are allowed.

Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive. 
The applicant on page 13, line 1 to page 15, line 4 of the remarks argues what each references does disclose and fails to disclose. However, the argument is not persuasive because the applicant is attacking the references individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, the rejection still stands. 
Furthermore, the applicant argued the use of impermissible hindsight when using the reference Barrett, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Furthermore, repeated arguments within page 13, line 1 to page 15, line 4 regarding the references has also been addressed in the response to argument section in the Non-Final rejection mailed on 10/13/2021. 
The arguments to the newly added claim limitations in claims 1-5, 7-14, 16, and 22-29 has been addressed in the above rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Pocreva (2019/0175847) is cited to show an inhaler comprising a feedback display for displaying usage information. 
Overfield (2009/0314292) is cited to show an inhaler comprising feedback display for displaying usage information. 
Verjus (2018/0126099) is cited to show an inhaler comprising an external device configured to indicate to the user that a correct rate value and a proper functioning or incorrect rate value and improper functioning of the inhaler. 
Sexton (2005/0166913) is cited to show an inhaler comprising a display message signaling the user to the user an instruction on how to use the inhaler. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785